Citation Nr: 0819768	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  06-19 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits based on service connection for the cause of the 
veteran's death, to include under the provisions of 38 
U.S.C.A § 1151, claimed as due to VA treatment.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1970 to December 
1971.  The veteran died in May 2004.  The appellant seeks 
benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO rating decision that 
denied entitlement to DIC benefits, to include under the 
provisions of 38 U.S.C.A § 1151, claimed as due to VA 
treatment.  An April 2008 motion to advance the case on the 
Board's docket was granted by the Board in June 2008.  

The Board observes that at the time of the veteran's death, 
he had pending appeals for entitlement to increased ratings 
for his service-connected right knee disabilities and his 
service-connected left knee disabilities.  Additionally, in a 
statement received in May 2004 (written by the veteran's wife 
and signed by the veteran), the veteran raised the issue of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for esophageal cancer, claimed as due to VA 
treatment.  Such statement was received before the veteran's 
death in May 2004.  In January 2005, the appellant submitted 
a statement noting these pending claims and seeking 
resolutions of these claims, essentially claims for 
entitlement to increased ratings for right knee disabilities 
and left knee disabilities, for accrued benefits purposes, 
and for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for esophageal cancer, claimed as due to 
VA treatment, for accrued benefits purposes.  These issues 
have not been adjudicated by the RO and are referred to the 
RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Board finds that there is a further VA duty to assist the 
appellant in developing evidence pertinent to her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran died in May 2004.  The death certificate lists 
the immediate cause of death as esophageal cancer.  During 
the veteran's lifetime service connection was established for 
a lumbar spine disability (rated 20 percent); postoperative 
residuals of a meniscectomy of the right knee (rated 10 
percent); degenerative joint disease of the right knee (rated 
10 percent); postoperative residuals of a meniscectomy of the 
left knee (rated 10 percent); and degenerative joint disease 
of the left knee (rated 20 percent).  

The appellant essentially contends that VA medical providers 
misdiagnosed the veteran's esophageal cancer that led to his 
death.  The appellant also essentially alleges that the 
veteran's esophageal cancer was caused by Agent Orange 
exposure during Vietnam.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Certain additional VCAA notice requirements may 
attach in the context of a claim for Dependency Indemnity and 
Compensation (DIC) benefits based on service connection for 
the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Generally, section 5103(a) notice for a DIC case 
must include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  In the 
instant case, the VCAA letters provided to the appellant in 
July 2004 and February 2005 did not fully comply with the 
requirements indicated in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

The United States Court of Appeals for Veterans Claims has 
also held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the 
disability rating and effective date of an award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
appellant is entitled to notice of the type of evidence 
necessary to establish an effective date for DIC benefits.  
Thus, notice addressing these matters should be provided on 
remand.  

Additionally, the Board observes that the veteran's DD-214 
does not show that he was awarded decorations evidencing 
Vietnam service.  The veteran's death certificate, however, 
included a notation that he served in Vietnam from 1970 to 
1971.  As noted above, the appellant has alleged that the 
veteran had Agent Orange exposure in Vietnam that contributed 
to his death from esophageal cancer.  The Board notes that 
the veteran's service personnel records are not of record.  
As such records may be pertinent to appellant's claim, they 
should be obtained on remand.  

Further, the Board notes that an April 2004 power-of-attorney 
(VA Form 21-22) is of record appointing the New York State 
Division of Veterans' Affairs as the veteran's 
representative.  The Boards notes that the April 2004 power-
of-attorney was signed by the veteran and not by the 
appellant.  The New York State Division of Veterans' Affairs 
has submitted numerous statements in support of the 
appellant's current claim for entitlement to DIC benefits.  
The Board observes, however, that the appellant has not 
actually appointed a representative in this matter.  In April 
2006, the RO notified the appellant that they had no record 
of her appointing a service organization or representative.  
A VA Form 21-22 was included for the appellant to complete if 
she wished to have a particular organization represent her.  
The appellant apparently did not respond to this letter.  The 
Board notes, however, that the New York State Division of 
Veterans' Affairs has continued to send correspondence in 
support of the appellant's claim.  Therefore, since the claim 
is being remand, while on remand an additional attempt should 
be made to clarify whether the appellant desires to be 
represented by the New York State Division of Veterans' 
Affairs or any other service organization or representative.  

Accordingly, the case is REMANDED for the following:  

1.  Send the appellant a VCAA notice 
under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007) that 
includes an explanation as to the 
information or evidence needed to 
establish a claim for DIC benefits based 
on service connection for the cause of 
the veteran's death, to include under the 
provisions of 38 U.S.C.A § 1151, as 
outlined by the Court in Hupp.  Also, 
advise the appellant that an effective 
date will be assigned if DIC benefits are 
awarded, to include an explanation as to 
the information or evidence needed to 
establish such, as outlined by the Court 
in Dingess/Hartman.  

2.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices, to obtain the 
veteran's service personnel records.  The 
results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
appellant informed of any negative 
results.  

3.  Contact the appellant to clarify 
whether she desires to have the New York 
State Division of Veterans' Affairs, or 
any other service organization or 
representative, represent her in this 
matter.  

4.  Thereafter, readjudicate the claim for 
entitlement to DIC benefits based on 
service connection for the cause of the 
veteran's death, to include under the 
provisions of 38 U.S.C.A § 1151, claimed 
as due to VA treatment.  If any benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case to the 
appellant, and provide an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



